 In the Matterof ASSOCIATED WHOLESALE GROCERS, INC., EMPLOYERandDALLAS GENERAL DRIVERS, WAREHOUSEMEN AND HELPERS, LOCAL.No. 745, AFL,PETITIONERCase No. 16-RC-624.-Decided December 7,1950DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John F. White, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Reynolds, and Styles].Upon the entire record in this case, the Board finds :1.The Employer, a Texas corporation, is a wholesale grocery coop-erative composed of approximately 127 independent retail grocerslocated in Dallas, Texas, and other towns within a 100-mile radiusof Dallas, all within the State of Texas.During the past year, theEmployer's purchases of products amounted to approximately$3,700,000, of which approximately $1,650,000 represented purchasesmade outside the State of Texas, and shipped directly to the Employer.During the same period the Employer made no sales or shipmentsoutside the State of Texas.We find, contrary to the contention of the Employer, that the Em-ployer is engaged in commerce within the meaning of the NationalLabor Relations Act.As the Employer's direct inflow of productsfrom outside the State amounts to more than $500,000 annually, wefind, in accordance with our recently announced policy, that it willeffectuate the policies of the Act to assert jurisdiction in this case.'2.The labor organization involved claims to represent employeesof the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.1Federal Dairy Co., Inc.,91 NLRB 638;Dunlap Chevrolet Company,91NLRB 111.5.92 NLRB No. 98.542 ASSOCIATED WHOLESALE GROCERS, INC.5434.The Petitioner seeks a unit of all warehousemen, truck drivers,and helpers, excluding office clerical employees, guards, and super-visors.The Employer objects to the proposed unit, contending thatthe appropriate unit should consist of all warehousemen and clericalemployees, excluding truck. drivers and supervisors.The Employer's Dallas, Texas, operations consist of a single build-ing,which houses the plant offices and warehouse.The Employeremploys approximately 35 employees, 18 of whom are classified aswarehousemen and helpers, 7 as truck drivers, and approximately 8as office employees.. There is no prior history of collective bargainingat the Employer's plant.The recorddiscloses^that the, warehousemen are engaged in loadingand unloading trucks, storing merchandise, and otherwise performingthe usual duties incident to their job classification.The truck driversdevote approximately 4 days in each workweek making deliveriesof the Employer's products; when not making deliveries, they assistin warehouse activities.It appears from the foregoing and from therecord as a whole, that the warehousemen and truck drivers perform.closely related functions and have substantially the same employment.interests.The Employer's clerical employees normally work in theoffice, performing the usual duties of the office clerical employees. In.the absence of any compelling argument to the contrary, the Boardwill not in this case depart from its customary practice of excludingoffice clerical employees from a unit of manual workers.2Accordingly,we conclude that the unit sought by the Petitioner is appropriate forthe purposes of collective bargaining.3There remains for consideration the question of whether the as-sistant warehouse foreman in charge of shipping, and the assistant-warehouse foreman in charge of receiving should be excluded from.the unit as supervisors.The record indicates that these two indi-viduals assist the general warehouse foreman and are under his directsupervision.They are hourly paid and work along with the other-employees in the proposed unit, routinely directing them in the per-formance of their duties. It appears from the record that they haveno authority to hire, fire, or discipline employees, or effectively to,recommend such action.Upon the basis of the above facts and theentire record, we believe that the two assistant warehouse foremenare not supervisors within the meaning of the Act, and we shall includethem in the unit.'Dunlap Chevrolet Company, supra.8Montgomery Ward & Co., Incorporated,89 NLRB 528 ; see alsoEdward Hines, Inc.,90 NLRB 1140. 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that all warehousemen; truck drivers, and helpers, at theEmployer's Dallas, Texas, plant, including the assistant warehouseforeman in charge of shipping, and the assistant warehouse foremanin charge of receiving, but excluding office clerical employees, pro-fessional employees, guards, and all supervisors as defined in theAct, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]